Citation Nr: 1230736	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-00 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for service-connected schizophrenic reaction, undifferentiated type.

2.  Entitlement to service connection for a skin disorder, claimed as secondary to Agent Orange exposure.

3.  Entitlement to service connection for type II diabetes mellitus, claimed as secondary to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to May 1970.  By a January 1998 rating decision, the RO determined that the Veteran was incompetent to handle disbursement of VA funds.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The case was originally before the Board on appeal from a February 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 30 percent rating for schizophrenic reaction, undifferentiated type.  In a decision issued in July 2010, the Board denied an increased rating for schizophrenic reaction, undifferentiated type, restored special monthly pension (SMP) based on the need for regular aid and attendance of another person, and remanded the matters of service connection for a skin disorder and diabetes mellitus, type II, for futher development.  He appealed that portion of the Board decision which denied a rating in excess of 30 percent for schizophrenic reaction, undifferentiated type, to the Court.  In March 2012, the Court issued a Memorandum Decision that vacated the portion of the July 2010 Board decision that addressed the increased rating issue and remanded the matter for further proceedings consistent with that decision.

The July 2010 Board decision noted that a May 2005 statement from the Veteran raised the issues of service connection for hypertension and a seizure disorder, his April 2006 Notice of Disagreement raised the issue of service connection for hearing loss, and an April 2010 statement raised the issues of service connection for tinnitus, posttraumatic stress disorder (PTSD), headaches, and a back condition.  Since these issues had not been adjudicated, they were referred to the RO for appropriate consideration.  An April 2011 rating decision granted service connection for tinnitus; denied service connection for a back disability (mild lumbar spondylosis), PTSD, and headaches; and deferred the claim for service connection for bilateral hearing loss (a subsequent, September 2011 rating decision, granted service connection for bilateral hearing loss.)  Notably, the matters of service connection for hypertension and a seizure disorder do not appear to have been adjudicated by the RO.  

Review of the Veteran's "Virtual VA" (VA's electronic data storage system) shows that, by a September 2011 letter, the Veteran was notified that his written notice of disagreement (NOD) with the April 2011 rating decision had been received.  However, this NOD is not available for review in either the Veteran's physical or his "Virtual VA" claims file and the record does not show that he has been provided with a statement of the case (SOC) addressing the issues with which he disagreed.  

Accordingly, the matter of the issuance of an SOC pursuant to the Veteran's NOD with the April 2011 rating decision is referred to the RO for clarification and appropriate action.  Similarly, the claims of service connection for hypertension and a seizure disorder are, again, referred to the RO for adjudication.  

The record reflects that the Veteran was previously represented by Disabled American Veterans (DAV).  However, in a November 2008 written statement, he revoked DAV's authority to represent him, and has since appointed Sean Kendall, a private attorney, as his representative.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.





REMAND

The July 2010 Board decision, which denied a rating in excess of 30 percent for schizophrenic reaction, undifferentiated type (and which in pertinent part has been vacated and remanded by the Court), was based in part on an April 2008 VA examination report which included diagnoses of dementia and schizophrenia, chronic, undifferentiated type.  In the examination report, the examiner commented that "[t]he cognitive impairment overshadows any other psychiatric symptom the veteran might be exhibiting at the present time.  The above diagnoses are two separate and distinct entities with no relation to one another."  The examiner concluded that "[t]here is total social and occupational impairment due to veteran's cognitive decline.  The cognitive impairment overshadows any other psychiatric symptom the veteran might be exhibiting at the present time."  

In a March 2012 Memorandum Decision, the Court found that the April 2008 VA examination was inadequate because the examiner failed to provide a clear conclusion as to the effect of the Veteran's schizophrenia on his daily life.  The Court noted that although the examiner recognized the Veteran suffers from total social and occupational impairment and stated that cognitive impairment is his biggest problem, this finding did not preclude the Veteran from experiencing symptoms that would entitle him to a disability rating in excess of 30 percent for schizophrenia.  

On remand, the Court instructed that, if the Board determined that insufficient evidence existed as to the effect of the Veteran's schizophrenia by itself on his daily life, a new medical examination should be provided to address this question.  

The record shows that the Veteran receives ongoing VA and private mental health treatment.  The most recent records of such treatment in the claims file are VA records dated in November 2009.  Updated treatment records are pertinent evidence, and must be secured; notably, any VA treatment records are constructively of record.  It was also suggested by the Veteran's representative that he was receiving Social Security Administration (SSA) disability.  As such, these records should be sought as well.

Finally, regarding the Veteran's claims of service connection for a skin disorder and type II diabetes mellitus, both claimed as secondary to Agent Orange exposure, these matters were denied in a February 2006 rating decision.  The Board noted in its July 2010 remand that the Veteran had submitted a timely notice of disagreement (in April 2006) in these matters, but that it did not appear that the RO had ever issued a SOC to address either of them.  Consequently, pursuant to Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board remanded these claims and instructed the RO to issue an SOC in the matters of service connection for skin disorder and type II diabetes mellitus, both claimed as secondary to Agent Orange exposure, and to notify the Veteran that these matters would only be before the Board if a timely substantive appeal was submitted.  Careful review of the claims file does not locate any indication that the RO has issued an appropriate SOC in these matters.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the two service connection issues are once again remanded for the issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all providers of mental health treatment he has received since November 2009, and to provide authorizations for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete clinical records of the identified treatment (i.e., any not already associated with the claims folder).  The Veteran should be notified if any records he identified are not received pursuant to the RO's request.  Whether or not he responds, the RO should secure complete records of all VA treatment he has received for the disabilities from November 2009 to the present.

2.  Obtain all records from the Social Security Administration, to include all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

3.  After the development requested above is completed, the RO should arrange for a psychiatric examination of the Veteran to ascertain the nature and severity of the symptoms (and associated functional impairment) of his service-connected schizophrenic reaction, undifferentiated type.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology/findings must be described in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must explain in detail the rationale for all conclusions reached.

Following a review of the claims files and with consideration of the Veteran's statements as to lay-observable symptoms, the examiner should:

a)  identify (by medical diagnosis) all current psychiatric disorders found;  

b)  fully describe all manifestations of the Veteran's schizophrenic reaction, undifferentiated type, to include its effects, if any, on his daily life;  

c)  address whether the Veteran's November 2008 hospitalization was the result of his schizophrenia, and if so, whether it was indicative of a worsening of that condition;

d)  to the extent possible, distinguish any symptoms of the Veteran's service-connected schizophrenic reaction, undifferentiated type, from those that are attributable solely to his nonservice-connected psychiatric disabilities, including dementia and psychosis.  If the examiner finds that it is not possible to separate the effects of the Veteran's service-connected schizophrenic reaction, undifferentiated type, from the effects of any nonservice-connected psychiatric disorder, all such signs and symptoms (and associated impairment of function) must (as required by governing law/caselaw) be attributed to the service-connected schizophrenic reaction, undifferentiated type.  If this is not possible without resorting to speculation, the examiner should so indicate, and explain why. 

4.  The RO must (as the Board's previous remand instructed) issue an appropriate SOC in the matters of entitlement to service connection for a skin disorder and type II diabetes mellitus, both claimed as secondary to Agent Orange exposure.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in these matters, he must submit a timely substantive appeal.  If the appeal is timely perfected, these matters are to be returned to the Board.

5.  The RO should then review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim of entitlement to an increased rating for schizophrenic reaction, undifferentiated type.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_____________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

